Title: To John Adams from Thomas Truxtun, 10 July 1802
From: Truxtun, Thomas
To: Adams, John



Sir
Perth Amboy 10th July 1802.

Permit me to present you with a Copy of the medal voted me by Congress, and executed agreeable to Your directions (to the Secretary of the Navy) as President of the United States, and I pray you good Sir, to receive it as a Small token of the veneration, Respect and Esteem I bear towards you. May you live long and enjoy health and happiness in the Sincere prayer Dear Sir of Your sincere friend and very Obedient Servant.
Thomas Truxtun